Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The submission entered May 18, 2022 in response to an Office Action mailed March 9, 2022 is acknowledged.
Claims 1-20 are pending.   Claim(s) 1-15 is/are currently amended. Claim(s) 16-20  is/are newly presented.
The objections to the drawings presented in the Office Action listed above are hereby withdrawn.
The rejection(s) of claim(s) 1-11, 15 under 35 U.S.C. 112 as presented in the Office Action listed above are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escher (USPN 2364353) in view of Bavington (USPN 5657852).
Regarding Claim(s) 12, Escher (USPN 2364353) teaches a build material conveyor comprising an auger (17) to transport build material in a substantially vertical direction. Escher fails to teach the conveyor further comprises a set of wall elements selectively positioned to, in a first position occupy part of the volume of the auger, the wall elements comprising flexible bristles extending into an area between turns of the auger. Bavington (USPN 5657852) teaches a conveyor (10) comprising an auger (shaft 12 carrying helical blade 18), the conveyor further comprises a set of wall elements (39d) selectively positioned to, in a first position occupy part of the volume of the auger, the wall elements comprising flexible bristles (disclosed as "wire brushes") extending into an area between turns of the auger. The wall elements are used to dislodge material from the blade (see abstract). The wall elements are engaged and deflected by the blade of the auger; and the wall elements are forcefully restored to the rest position in order to impact the material in the conveyor and dislodge the material [Col. 1:48-65]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the conveyor of Escher to include wall elements comprising flexible bristles in order to dislodge material in the conveyor.
Regarding Claim(s) 13, Escher fails to teach the wall elements deflect to accommodate rotation of the auger, which is disclosed by Bavington [Col. 1:48-65]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the conveyor of Escher to include wall elements which deflect to accommodate rotation of the auger in order to dislodge material in the conveyor.
Allowable Subject Matter
Claims 1-11, 15-20 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate or fairly suggest a helicoidal element arranged vertically, wherein the build material conveyor further comprises a set of wall elements configured to selectively cover, at least partially the effective area of the helicoidal element, the wall elements biased to extend laterally into the area between adjacent crests of the helicoidal element but moveable in a horizontal plane to accommodate rotation of the helicoidal element, combined with the rest of the claim language. The wall elements of Bavington are deflected in a direction parallel to the axis of the helicoidal element, rather than perpendicular, as claimed by a deflection in a horizontal plane by a vertical helicoidal element.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653